IN THE SUPREME COURT OF IOWA
                              No. 14–0512

                         Filed March 31, 2014


JONATHAN NARCISSE,

      Appellant,

vs.

MATT SCHULTZ, in his Official Capacity as Iowa Secretary of State,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      In an expedited appeal from a ruling on judicial review, the

appellant seeks to have his name placed on the primary ballot as a

candidate for Governor. AFFIRMED.



      Alfredo G. Parrish and Adam C. Witosky of Parrish Kruidenier

Dunn Boles Gribble & Gentry, L.L.P., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Pamela D. Griebel and

Meghan L. Gavin, Assistant Attorneys General, for appellee.
                                          2

PER CURIAM.

      This matter comes before the court upon the “Petitioner’s Motion

for Expedited Appeal and Review Pursuant to Iowa R. App. P. 6.1002(4),

or alternatively, Application for Writ of Mandamus Pursuant to Iowa

Code Chapter 661.” The respondent filed a “Respondent’s Resistance to

Stay or Mandamus and Concurrence with Request for Expedited Appeal,”

and the petitioner has filed additional written argument. Both parties

seek an expedited resolution of the case.

      The petitioner seeks review of the district court’s “Ruling on
Petition for Judicial Review” filed March 27, 2014. He requests that this

court issue an order “reversing the district court decision, and

commanding the [r]espondent to place [the petitioner] on the Iowa

Democratic Party’s primary ballot as a candidate for Governor of the

State of Iowa.” The parties have asserted that primary ballots are due to

the printer for many counties by Monday, March 31, 2014.

      Given the nature of the underlying case, we agree an expedited

decision is needed. See Iowa R. App. P. 6.1102(2) (early submission in

appeals involving questions of public importance or rights that are likely

to be lost or greatly impaired by delay). Upon a review of the record and

the applicable law, the court finds the district court’s “Ruling on Petition

for Judicial Review” should be affirmed.

      The petitioner’s alternative request for mandamus relief is denied.

See Iowa Code § 661.1 (2013) (A mandamus action is one brought to

compel a person to do or not to do an act, “the performance or omission

of which the law enjoins as a duty resulting from an office.”); Hewitt v.

Ryan, 356 N.W.2d 230, 233 (Iowa 1984) (Mandamus “is not to be used to
establish   rights   but   to   enforce       rights   that   have   already   been

established.”).
                              3

AFFIRMED.

All justices concur, except Appel, J., who takes no part.

This opinion shall not be published.